DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive.
Applicant argues that Claim 1 has been amended to address the 35 U.S.C. 112(a) rejection for failing to recite a combination of elements as required.
The Examiner disagrees, noting that Claim 1 amendments further describe the raw tire being handled, and further describe how the claimed “handling means” handles the raw tire, but do not provide any additional elements to yield a combination of elements, as required by 35 U.S.C. 112(f).
Applicant argues that Claims 3, 9, 11, 13-14 and 20 have been amended to address the 35 U.S.C. 112(b) rejections.
The Examiner agrees with respect to the originally filed claims.  However, amendments to Claim 13 raise new indefinite issues and are addressed in detail below.
Applicant argues that Klose fails to disclose “the fastening means are configured to handle the raw tire from the essentially horizontal position to the essentially vertical position.”
The Examiner disagrees.  Although Applicant has further defined claimed “horizontal position” and “vertical position,” these two limitations, along with their respective further definition, still lend themselves to a broader interpretation than Applicant’s apparent intent.  Details as to the Examiner’s interpretation of these limitations are presented below.
In response to applicant's arguments based on the intended use of the claimed invention with respect to the intended use of Klose’s disclosed apparatus, the Examiner responds that Applicant’s claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Drawings
The drawings were received on 05/10/2022.  These drawings are accepted.

Specification
The Specification amendments filed on 05/10/2022 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “handling head” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 17-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.  See MPEP 2164.08(a) and 2181(V).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13. The limitations “an essentially horizontal position” and “an essentially vertical position” have antecedence established in parent claim 1.  Thus, it is unclear if Applicant’s intent is to reference previously claimed essentially horizontal position and essentially vertical position, or claim new and different essentially horizontal position and essentially vertical position.  For examination purposes, the Examiner will interpret as the former.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klose (US 3,675,520).
Klose discloses;
Claim 1. A handling head (Fig. 1) for tires comprising: fastening means (Fig. 1) configured to fasten a  tire comprising flanks (upper flank is identified in annotated Fig. 3, lower flank is hidden) in an essentially horizontal position (position on 16 as shown in Fig. 3) wherein the flanks are disposed essentially horizontal (interpreted as each flank disposed essentially horizontal), and in an essentially vertical position (position on 42 and 46 as shown in Fig. 2 and described in Col. 4, Ln. 38-42) wherein the flanks are disposed essentially vertical (interpreted as both flanks disposed essentially vertical with respect to each other), wherein the fastening means are configured to handle the  tire from the essentially horizontal position to the essentially vertical position (Col. 2 and Fig. 1 and 3).  
Regarding the intended use phrase “for raw tires,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 2. The handling head for tires of claim 1 wherein the fastening means configured to fasten a tire in an essentially horizontal position and in an essentially vertical position comprise a main support (16) and at least one secondary support (20) rotatably linked to the main support, wherein the at least one secondary support comprises at least one fastening roller (annotated Fig. 1) for fastening the tire (Col. 2 and Fig. 1 and 3).
Claim 3. The handling head for tires of claim 2 wherein the fastening means configured to fasten a tire in an essentially horizontal position and in an essentially vertical position comprise a (interpreted as “the”) main support and two secondary supports (20 and 22) rotatably linked to the main support, wherein the secondary supports comprise fastening rollers (annotated Fig. 1) for fastening the tire (Col. 2 and Fig. 1 and 3).
Claim 4. The handling head for tires of claim 3 wherein the secondary supports are rotatably linked to the main support (Fig. 3).  
Claim 5. The handling head for tires of claim 4 wherein the fastening means comprise tertiary supports (connecting member between 29 and 20, not illustrated) connected to the secondary supports and a connecting rod (29) of the tertiary supports, thus configuring an articulated quadrilateral which links the movement of the two secondary supports (Fig. 3).  
Claim 17. The handling head for tires of claim 4 wherein the secondary supports are rotatably linked to the main support through at least one first actuator (27) (Col. 3 and Fig. 3).  
Claim 18. The handling head for tires of claim 4 wherein the fastening means comprise tertiary supports (connecting members between ends of 29 and 20 and 22, respectively, not illustrated) connected, without the possibility of rotation, to the secondary supports and a connecting rod (29) of the tertiary supports, thus configuring an articulated quadrilateral which links the movement of the two secondary supports (Fig. 3).  
Claims 6 and 19. The handling head for raw tires of claims 2 and 3 respectively, wherein the secondary supports comprise a third connecting end (24 and 26 respectively) to connect to the main support and a fourth connecting end (distal ends of each of 20 and 22) at which the fastening rollers for fastening the tire are connected (Col. 2 and Fig. 3).  
Claims 7 and 20. The handling head for tires of claim 19 wherein the secondary supports are L- shaped comprising two branches (respective legs of 20 and 22 on either side of respective pivots, 24 and 26), each one of them comprising a free end, wherein at each of the free ends of the L there is a fastening roller fastened to fasten the tire and wherein each secondary support is connected to the main support at the (interpreted as “a”) intersection of the (interpreted as “a”) two branches of the L (Fig. 3).  
Claim 8. The handling head for tires of claim 1 wherein the fastening means configured to fasten a tire in an essentially horizontal position and in an essentially vertical position are at least partially collapsible (when 80 and 82 are moved toward each other).  
Claim 9. The handling head for tires of claim 8 wherein the fastening means comprise a collapsible support (80 and 82) which is collapsible, from an open position to a closed position, in the essentially horizontal position, and is capable of operating from the closed position to the open position in the essentially vertical position (Col. 3 and Fig. 1-3).  
Claim 11. The handling head for tires of claim 8 wherein the (interpreted as “an”) ejection means comprise a collapsible ejection arm (80) connected to an ejection roller (annotated Fig. 3).
Claim 10. The handling head for tires claim 1, further comprising ejection means (80 and 82) configured to remove the tire from the machine (Col. 4 and Fig. 3).
Claim 12. The handling head for tires of claim 1 wherein the fastening means configured to fasten a tire in an essentially horizontal position and in an essentially vertical position further comprise at least one support plate (plate connecting 16 to 14) configured to act as support for the flank of the tire (Col. 2 and Fig. 1).
Claim 15. A handling machine for tires comprising: a chassis (10 and 14); at least one arm (16) of a robot (Klose’s apparatus is considered a robot since it is automated) comprising a first connecting end (connection between 16 and 14) to connect the arm of the robot to the chassis; and a handling head (20 and 22) for tires comprising fastening means (rollers at distal ends of respective 20 and 22) configured to fasten a tire in an essentially horizontal position and capable of fastening a tire in an essentially vertical position (Col. 2-3 and Fig. 1-3).
Regarding the intended use phrase “for raw tires,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding the functional limitation “configured to fasten a tire in an essentially vertical position,” Klose’s apparatus is capable of performing this claimed function.
Claim 16. The handling machine for tires of claim 15, wherein the at least one arm of a (interpreted as “the”) robot comprises a second connecting end (upstream end of 16) to connect to the handling head opposite from the first connecting end (Fig. 1 and 3).  
With respect to the claimed “handling head,” note that Klose’s structure cited as disclosing this claimed limitation, while not the same as the structure that Applicant has disclosed as corresponding to the “handling head,” is considered to be equivalent thereto because it performs the same function.

In an alternative interpretation, Klose discloses;
Claim 2. The handling head for tires of claim 1 wherein the fastening means configured to fasten a tire in an essentially horizontal position and in an essentially vertical position comprise a main support (16) and at least one secondary support (collective rollers of 16) rotatably linked to the main support, wherein the at least one secondary support comprises at least one fastening roller for fastening the tire (Col. 2 and Fig. 1 and 3).
Claim 13. The handling head for tires of claim 2 wherein the fastening means configured to fasten a tire in an (interpreted as “the”) essentially horizontal position and in an (interpreted as “the”) essentially vertical position further comprise at least one support plate configured to act as support for the flank of the tire, wherein the at least one support plate (22) comprises a first section (annotated Fig. 3) perpendicular to a shaft of the fastening roller (Klose’s first section is capable of being perpendicular to the roller shaft when 27 is extended further than shown in Fig. 3) for fastening the tire followed by a second oblique section (annotated Fig. 3) with regard to the first section and configured to support the flank of the tire (Col. 2 and Fig. 1 and 3).  
Claim 14. The handling head for tires of claim 13, further comprising actuators (27 and 29) configured to move the at least one support plate from a first position (where 22 is rotated further counter-clockwise than shown in Fig. 3) wherein the second oblique section is parallel to the shaft of the roller, to a second position (where distal ends of first and second sections are in contact with 17) wherein the second oblique section forms a certain angle to support the tire on the at least one support plate (Col. 2 and Fig. 1 and 3).  
The Examiner notes that the limitation “actuator” is defined as “a mechanism that puts something into automatic action” (OneLook online dictionary), and is interpreted within this broad definition.


    PNG
    media_image1.png
    810
    1231
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1549
    1094
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652